99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Valentine Chukwuemeka NNANI, Defendant-Appellant.
No. 95-6108.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1996.Decided Oct. 10, 1996.

Valentine Chukwuemeka Nnani, Appellant Pro Se.  Charles Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINSON, Chief Judge, and WIDENER and HALL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion filed pursuant to 28 U.S.C. § 2255 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   This court affirmed.  By order dated July 29, 1996, a panel of this court granted Appellant's petition for rehearing and vacated the prior panel decision.


2
On rehearing, we have reviewed the record and the district court's opinion and find no reversible error.  Although the record does not contain a transcript of the evidentiary hearing on this motion, the district court granted Appellant's request for such transcript.  However, Appellant failed to act to procure such transcript and failed in this court to state a substantial question warranting preparation of the transcript at government expense.  See 28 U.S.C. § 753(f) (1994);   Maloney v. E.I. DuPont de Nemours & Co., 396 F.2d 939 (D.C.Cir.1967), cert. denied, 396 U.S. 1030 (1970).


3
Because the record before the court reveals that disposition of this motion required only a credibility determination, and the district court apparently resolved that issue against Appellant, we affirm the district court's order denying Appellant's § 2255 motion.   See United States v. Locklear, 829 F.2d 1314, 1317 (4th Cir.1987) (credibility determinations reviewed for clear error, according substantial deference to district court).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED